Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Linda Saltiel on 08/06/2021.  

Claim 18, line 9, “a reference potential line to which a predetermined reference potential IS applied,” Has been deleted and replaced with “a reference potential line to which a predetermined reference potential is applied,”

Claim 19, line 9, “a reference potential line to which a predetermined reference potential IS applied,” Has been deleted and replaced with “a reference potential line to which a predetermined reference potential is applied,”

Claim 19, line 11, “the switch portion IS arranged between the output line and the reference” Has been deleted and replaced with “the switch portion is arranged between the output line and the reference”

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: In combination with the other limitations of the claims, the cited prior arts fail to teach “a clamp portion configured to clamp a voltage of the output signal, of a case where the logical value of the output signal is logic H; an output line configured to output the output signal; a reference potential line to which a predetermined reference potential is applied; and a high potential line to which a potential higher than the reference potential is applied, wherein the switch portion is arranged between the output line and the reference potential line, the clamp portion is arranged in parallel with the switch portion, between the output line and the reference potential line, the voltage of the output signal is based on the reference potential, and the clamp portion is configured to clamp the voltage of the output signal of a case where the logical value of the output signal is logic H, to a voltage lower than a voltage between the reference potential and the potential of the high potential line” as required by claims 1, “a clamp portion configured to clamp a voltage of the output signal, of a case where the logical value of the output signal is logic H; an output line configured to output the output signal; and a reference potential line to which a predetermined reference potential IS applied, wherein the clamp portion includes a diode-connected MOS transistor that is arranged between the output line and the reference potential line” as required by claim 18, and “a clamp portion configured to clamp a voltage of the output signal, of a case where the logical value of the output signal is logic H; an output line configured to output the output signal; and a reference potential line to which a predetermined reference potential IS applied, wherein the 

Claims 1, 3-8, and 10-19 are in condition for allowance

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURTIS R. BAHR whose telephone number is (571)270-1057.  The examiner can normally be reached on M-TH 11-9:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KURTIS R BAHR/Examiner, Art Unit 2844